NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 18 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

YAN SUI; PEI-YU YANG,                           No. 15-55706

                Plaintiffs-Appellants,          D.C. No. 8:11-cv-01340-JAK-AJW

 v.
                                                MEMORANDUM*
2176 PACIFIC HOMEOWNERS
ASSOCIATION, a California Corporation;
STEPHEN D. PRICE, an individual,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                   John A. Kronstadt, District Judge, Presiding

                             Submitted May 8, 2017**

Before:      REINHARDT, LEAVY, and NGUYEN, Circuit Judges.

      Yan Sui and Pei-Yu Yang appeal pro se from the district court’s order

denying their motions for sanctions and attorney’s fees. We have jurisdiction

under 28 U.S.C. § 1291. We review for an abuse of discretion. Holgate v.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Baldwin, 425 F.3d 671, 675 (9th Cir. 2005) (sanctions under Fed. R. Civ. P. 11);

Richard S. v. Dep’t of Developmental Servs., 317 F.3d 1080, 1085 (9th Cir. 2003)

(attorney’s fees); Barber v. Miller, 146 F.3d 707, 709 (9th Cir. 1998) (sanctions

under 28 U.S.C. § 1927). We affirm.

      The district court properly denied plaintiffs’ untimely motion presented to

the district court seeking costs and attorney’s fees incurred on appeal because

plaintiffs failed to comply with the procedure set forth in Ninth Circuit Rule 39-1.

See Cummings v. Connell, 402 F.3d 936, 947-48 (9th Cir. 2005) (a request for

attorney’s fees incurred on appeal must be filed with the court of appeals); see also

9th Cir. R. 39-1.6 (setting time limits for a request for fees on appeal).

      The district court did not abuse its discretion by denying plaintiffs’ motion

for sanctions against defendants because plaintiffs did not demonstrate that they

were entitled to an award of sanctions. See Holgate, 425 F.3d at 675-78 (setting

forth requirements for sanctions under Fed. R. Civ. P. 11); Barber, 146 F.3d at 711

(setting forth requirements for sanctions under 28 U.S.C. § 1927).

      AFFIRMED.




                                           2                                  15-55706